Citation Nr: 0429958	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-23 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

2.  Entitlement to service connection for hypertrophic 
cardiomyopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk



INTRODUCTION

The veteran served on active duty from October 1986 to March 
1987; from November 1988 to June 1989; and from May 2002 to 
March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
gastroesophageal reflux disease (GERD) and entitlement to 
service connection for hypertrophic cardiomyopathy.  

In July 2004, the veteran presented personal testimony, 
before the undersigned Veterans Law Judge, at a 
videoconference Board hearing.  A transcript of the hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In March 2003, VA received the veteran's claim for 
entitlement to service connection for gastroesophageal reflux 
disease (GERD) and entitlement to service connection for 
hypertrophic cardiomyopathy.  The veteran underwent VA 
examination in April 2003 and the examiner diagnosed the 
veteran with GERD.  In June 2003, the RO determined that GERD 
was not incurred in service; however, the rating decision did 
not address whether GERD was aggravated by service.  

The April 2003 VA examination also noted a diagnoses for 
concentric hypertrophic cardiomyopathy and the examiner 
indicated that the etiology was unknown.  The RO denied the 
claim for entitlement to service connection for hypertrophic 
cardiomyopathy, on the basis that the disability existed 
prior to service and that there was no evidence that the 
disability worsened as a result of service.  

The service medical records include a report of a private 
cardiac catheterization performed in June 2002, while the 
veteran was in service.  The findings revealed coronary 
atherosclerosis.  There is no indication that this had been 
diagnosed prior to her entry into service.  It must be 
determined whether this disease existed prior to service, and 
if so, whether it was aggravated in service.

Following the RO's decision, the veteran presented personal 
testimony at a videoconference hearing.  She testified that 
she applied for Social Security disability benefits; however, 
the Social Security Administration (SSA) denied the claim.  
The file does not reflect that the veteran's records 
underlying the administration's denial have been obtained.  
38 U.S.C.A. § 5103A(b)(1) (West 2002); Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  

In the Board's opinion, the RO has not fully addressed 
whether the coronary atherosclerosis existed prior to 
service, and if so, whether coronary atherosclerosis, or 
GERD, or hypertrophic cardiomyopathy were aggravated during 
the veteran's active periods of service.  On Remand, because, 
the April 2003 examination determined that the etiology of 
hypertrophic cardiomyopathy was unknown, the RO should 
schedule the veteran to undergo VA examination to determine 
the etiology of hypertrophic cardiomyopathy.  This case must 
also be remanded to give the RO an opportunity to schedule 
the veteran for an examination to determine whether the GERD 
and hypertrophic cardiomyopathy were aggravated by service, 
and if so, to what degree.  

In view of the foregoing, this case is remanded for the 
following reasons:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The RO should contact the veteran and 
request to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA, 
that have treated her for 
gastroesophageal reflux disease (GERD) 
and coronary atherosclerosis or 
hypertrophic cardiomyopathy.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, and given the opportunity to 
provide any missing records for 
association with the file.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Once those 
records are received, they are to be 
associated with the claims folder.  

4.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA examination by a cardiologist, to 
determine whether it is as least as 
likely as not that coronary 
atherosclerosis or hypertrophic 
cardiomyopathy existed prior to the 
veteran's active duty service periods, 
and if so, whether the pre-existing 
coronary atherosclerosis and hypertrophic 
cardiomyopathy were permanently 
aggravated beyond normal progression by 
the veteran's active military service.  
If aggravation is shown, the examiner 
should address the degree of aggravation 
beyond the normal progression of the 
disability.  The cardiologist must 
provide a complete explanation to support 
any opinion rendered.

The RO is to arrange for the veteran to 
under go VA examination by a physician 
specializing in gastrointestinal 
diseases, to determine whether it is as 
least as likely as not that GERD existed 
prior to the veteran's active duty 
service periods, and if so, whether the 
pre-existing GERD was permanently 
aggravated beyond its normal progression 
by the veteran's active military service.  
If aggravation is shown, the examiner 
should address the degree of aggravation 
beyond the normal progression of the 
disability.  The physician must provide a 
complete explanation to support any 
opinion rendered.

The veteran's entire claims file must be 
made available to the examining 
physicians for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of each examiner.  All 
appropriate tests and studies are to be 
performed.  All medical findings are to 
be reported in detail.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claims.  

6.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




